DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 06 December 2021. As directed by the amendment: Claim 1 has been amended, claims 3, 6-8, 10, and 20 are cancelled, and claims 9, 13, and 15-19 stand withdrawn. Claims 1, 2, 4, 5, 9, 11-19, and 21-24 currently stand pending in the application. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 5, 11, 12, 14, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0296344 to Greenhalgh et al. (hereinafter, “Greenhalgh”), in view of U.S. Patent Application Publication No. US 2014/0012261 to Nita et al. (hereinafter, “Nita”) and U.S. Patent No. US 8,475,483 to Schmitz et al. (hereinafter, “Schmitz”). 
Greenhalgh discloses a device for decortication of a bone site, shown in FIGs. 1A-1B, the device comprising an elongated tubular member (120) and a flexible plunger (112) (¶77, 81), the tubular member comprising a rasp (130) for decortication of the bone site (¶11, 99), wherein the rasp is disposed at an exterior surface of a distal end of the tubular member and the rasp extends along the exterior surface such that the rasp runs parallel to a longitudinal axis of the distal end of the tubular 1, the angle varying from about 10 to about 60 degrees (to bend an originally straight tubular member into the curve shown in FIG. 1A, the tubular member would take each angle from 0 degrees to about 90 degrees, including 10 degrees and 60 degrees and every angle in between, at at least a moment in time during the bending process; in an additional or alternative interpretation, a straight not bent tubular member may be held at any angle with respect to another structure such as bone – the claim does not specify what the angle is in relation to – including about 10 degrees such that at least part of the rasp contacts bone while also providing leverage by pressing the rasp at a slight angle against the bone); wherein at least a portion of the flexible plunger is configured to slide within the tubular member and move in a distal direction to dispense the bone material loaded within the channel from the distal end opening of the tubular member to the bone site (¶78-80, 100, 125). 
Greenhalgh is silent as to the rasp being configured for oscillating movement of the rasp; wherein a part of the device is coupled to an oscillating tool, the oscillating tool configured to engage the elongated tubular member; wherein the oscillating tool comprises an ultrasonic energy source configured to supply the rasp with an ultrasonic energy, the ultrasonic energy source coupled to a 
Nita teaches a device fully capable of decortication of a bone site (interpreted as language of intended use; the device is fully capable of removing a layer of a bone site as required by decortication, if placed adjacent to the bone site and actuated), the device comprising an elongated member (1200), shown in FIG. 26, the member comprising a rasp (1201) configured for oscillating movement of the rasp fully capable of decortication of the bone site (¶0079, 0087) (interpretation of decortication as supra; the rasp configured to be powered by an ultrasonic power source, which ultrasonic energy comprises oscillating movement), wherein the rasp is disposed at an exterior surface of a distal end of the member and the rasp extends along the exterior surface such that the rasp runs parallel to a longitudinal axis of the distal end of the member and perpendicular to an end of the member, shown in FIG. 26; wherein the rasp is coupled to an oscillating tool (¶0079, 0087) (the ultrasonic power source provides oscillating movement to the rasp and is thus an oscillating tool), the oscillating tool configured to engage the elongated member; wherein the oscillating tool comprises an ultrasonic energy source configured to supply the rasp with an ultrasonic energy (¶0079, 0087), the ultrasonic energy source coupled to a transducer to transfer the ultrasonic energy from the ultrasonic energy source to the rasp of the member (¶0078); wherein the rasp is configured to vibrate causing the rasp to move in multiple directions (¶0078, 0079, 0087); wherein the member has a flexible portion to allow angling of the rasp (¶0079); wherein an oscillating tool is configured to engage a proximal end of the member (¶0079, 0087) and the flexible portion enables the rasp to rotate during oscillation (the flexible rasp is fully capable of rotating during oscillation; the flexible portion is housed in a guide system as shown in FIGs. 23-24, offering support to the flexible rasp during any movement, including rotation and oscillation; the 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to power Greenhalgh’s device with an ultrasonic energy source as taught by Nita, because Greenhalgh contemplates that the rasp may be operated by any means of force (¶100) to allow for decortication of the area to receive the bone material, and Nita teaches that an ultrasonic energy source that provides oscillating movement is an appropriate means of operating a longitudinally extending rasp. Using this energy source, Greenhalgh’s rasp would be configured for oscillating movement. The ultrasonic power source which provides oscillating movement to the rasp is thus an oscillating tool to which a proximal end of the elongated tubular member is engaged in order to transmit the oscillating movement to the rasp located at the end of the elongated tubular member. Greenhalgh’s device would be modified to supply the rasp with ultrasonic energy by coupling the energy source to a transducer on the device to transfer the ultrasonic energy from the ultrasonic energy source to the rasp of the tubular member, as taught in Nita. As taught in Nita, the ultrasonic energy provides a vibrational movement to the rasp, causing the rasp to move in multiple directions (i.e. at least back and forth). The entire device including the flexible rasp is fully capable of being rotated while the rasp is oscillated to cut along the side of a rounded target site, for example; the tubular member, which comprises a flexible portion, i.e. its length that may be bent, provides the structure to the length of the device and supports the rasp, and thus enables such rotation of the device including the rasp about another axis. 
Greenhalgh is silent as to the rasp comprising a pressure sensor configured to at least measure pressure from the oscillating movement of the rasp when a predetermined pressure or a predetermined pressure change is measured at the bone site; wherein the pressure sensor is coupled to an oscillating tool, the oscillating tool configured to engage the elongated tubular member and reduce or discontinue oscillation of the rasp when the predetermined pressure or the predetermined pressure change is 
Schmitz teaches that a rasp for removing bone distinguishes between tissue to be removed and non-target tissue, wherein the rasp comprises a pressure sensor configured to at least measure pressure from the movement of the rasp when a predetermined pressure or a predetermined pressure change is measured at the bone site (col. 44 / ll. 15-29) (e.g. a pressure change from hard to softer tissue/bone, predetermined based on known properties of hard and softer bone; the sensor measures the amount of pressure being utilized which provides information on what type of bone is being cut, based on those known properties); wherein the pressure sensor is coupled to a motor, the motor configured to reduce or discontinue movement of the rasp when the predetermined pressure or the predetermined pressure change is measured at the bone site (col. 50 / ll. 52-63), wherein when the rasp extends through cortical bone (interpreted as language of intended use; the rasp is fully capable of extending through cortical bone if this is the target tissue to be removed), pressure measured by the pressure sensor drops (cortical bone corresponds to the hard/harder tissue/bone taught by Schmitz, such that when the rasp extends through the hard cortical bone and passes into softer bone or tissue, the sensor will measure a pressure drop due to the structural characteristics of the hard versus soft tissue) and the rasp discontinues movement. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Greenhalgh’s rasp, as modified in view of Nita, with a pressure sensor as taught by Schmitz, to measure pressure from the oscillating movement of the rasp when a predetermined pressure change is measured at the bone site, for example when the rasp moves from hard to soft bone or contacts soft tissue, to provide information to the surgeon as to what type of bone is being cut, in order to add a measure of safety to the surgical procedure by helping the surgeon remain on a planned surgical path (e.g. if hard bone is intended to be cut, the pressure sensor would provide i.e. oscillating tool of Nita) when to reduce or discontinue oscillation of the rasp when the pressure change, indicating a deviation from the target hard bone, is measured. As required by Greenhalgh and Nita, hard bony structure is the target cutting site, so that when the rasp extends through hard bone such as cortical bone, and passes into softer bone or tissue, the pressure measured by the pressure sensor drops (inherently due to the structural characteristics of the hard versus soft tissue) and the rasp discontinues oscillation to prevent undesired cutting of softer healthy tissue. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh in view of Nita and Schmitz (hereinafter, “Greenhalgh/Nita/Schmitz”), as applied to claims 1, 2, 5, 11, 12, 14, and 21-24 above, and further in view of U.S. Patent No. US 9,198,675 to Nelson et al. (hereinafter, “Nelson”). 
As to claim 4, Greenhalgh/Nita/Schmitz disclose the claimed invention except for wherein the device further comprises a suction tool configured to engage the distal end of the elongated tubular member to remove decorticated bone particles from the bone site. 
Nelson teaches a device (5600) comprising an elongated tubular member, shown in Figs. 69A-69C, the tubular member comprising a rasp (5204s), wherein the rasp is disposed at an exterior surface of a distal end of the tubular member and runs parallel to the distal end of the tubular member and 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the device of Greenhalgh/Nita/Schmitz with a suction tool as taught in Nelson, for the removal of bone fragments or other tissues or debris, that is proximally located for handling by the practitioner but that functionally engages the distal end of the elongated tubular member where the distal end opening is located because of the suction pathway created along the length of the tubular member channel to remove the bone fragments or other tissues or debris produced by the rasp out through the distal end opening. The suction and dispensing steps may be performed at separate times; for example, the suction tool may be attached during and after the rasping step to remove produced bone particles from the bone site, and then after the suction tool is removed, the channel would be free to be loaded with bone material and the plunger inserted therethrough, as disclosed in Greenhalgh, to dispense the bone material to the bone site that was rasped and cleared previously by the suction.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRACY L KAMIKAWA/Examiner, Art Unit 3775             

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775